Citation Nr: 1032730	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  06-23 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
rheumatoid arthritis, and if so, whether the reopened claim 
should be granted.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a lumbar spine 
disability, and if so, whether the reopened claim should be 
granted.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a cervical spine 
disability, and if so, whether the reopened claim should be 
granted.

4.  Entitlement to service connection for non rheumatoid 
arthritis involving all other joints of the body.

5.  Entitlement to service connection for bilateral lower 
extremity radiculopathy.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps 
(USMC) from September 1963 to October 1966.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance Center 
in Philadelphia, Pennsylvania.

In connection with this appeal, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law Judge 
in May 2010 and accepted such hearing in lieu of an in-person 
hearing before a Veterans Law Judge.  A transcript of the hearing 
is associated with the claims files.

The issues of whether new and material evidence had been 
submitted to reopen claims of entitlement to service connection 
for a lumbar spine disability and a cervical spine disability, as 
well as the issue of entitlement to service connection for lower 
extremity radiculopathy are addressed in the REMAND following the 
order section of this decision.


FINDINGS OF FACT

1.  In an unappealed March 1997 rating decision, the Veteran was 
denied entitlement to service connection for rheumatoid 
arthritis.

2.  The evidence associated with the claims files subsequent to 
the March 1997 rating decision is cumulative or redundant of the 
evidence previously of record or is not sufficient to establish a 
reasonable possibility of substantiating the claim.

3.  Non rheumatoid arthritis involving joints other than those of 
the cervical spine and the lumbar spine has not been present 
during the pendency of this claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a 
claim of entitlement to service connection for rheumatoid 
arthritis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

2.  Non rheumatoid arthritis involving joints other than those of 
the cervical spine and lumbar spine was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by the 
VCAA, it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim of 
the unique character of the evidence that must be presented.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the Veteran was mailed a letter in 
November 2004 advising him of what the evidence must show and the 
respective duties of VA and the claimant in obtaining evidence.  
The November 2004 letter also informed the Veteran of the basis 
for the prior denial of entitlement to service connection for 
rheumatoid arthritis.  In a March 2006 letter, the Veteran was 
provided appropriate notice with respect to the disability-rating 
and effective-date elements of the claims.

Although the Veteran was not provided adequate notice until after 
the initial adjudication of the claims, the Board finds that 
there is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In this regard, the Board notes that following 
the provision of the required notice and the completion of all 
indicated development the claims were readjudicated.  There is no 
indication or reason to believe that any ultimate decision of the 
RO would have been different had complete VCAA notice been 
provided at an earlier time.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claims.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment notes have been obtained.  Private medical records are 
on file.  The Veteran was afforded an appropriate VA examination 
in response to his service connection claim.  Neither the Veteran 
nor his representative has identified any outstanding evidence, 
to include medical records, which could be obtained to 
substantiate the claims.  The Board is also unaware of any such 
evidence.

The Board acknowledges that the Veteran has not been provided a 
VA examination in response to his claim to reopen and that no VA 
medical opinion has been obtained in response to this claim, but 
notes that VA has no obligation to provide such an examination or 
obtain such an opinion if new and material evidence has not been 
presented.  See 38 C.F.R. § 3.159 (c)(4).

Accordingly, the Board will address the merits of the claims.




Legal Criteria

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Claim to Reopen

The Veteran originally filed his claim of entitlement to service 
connection for rheumatoid arthritis, claimed as due to exposure 
to herbicides, in October 1996.  In an unappealed March 1997 
rating decision, the RO denied entitlement to service connection 
for rheumatoid arthritis because it is not a condition subject to 
presumptive service connection due to exposure to herbicides.  
The Veteran did not appeal this decision.

The evidence of record at the time of the March 1997 rating 
decision included the following: the Veteran's STRs, which show 
that at his September 1966 separation examination the Veteran 
checked "yes" to the question on the questionnaire of whether 
he had experienced arthritis or rheumatism, however, as discussed 
above, this was not elaborated upon and the remainder of the 
Veteran's STRs are negative for evidence of arthritis; a January 
1982 toxic chemical exposure examination report where the Veteran 
reported he had not been treated for any disability other than 
headaches and stomach aches since his separation from active 
service, and which shows that the Veteran's joints were 
clinically normal upon examination at that time; a February 1982 
VA general medical examination report at which time the Veteran 
did not make any complaints of joint pain and his musculoskeletal 
system was clinically normal upon examination; a March 1982 
statement from the Veteran in which he reported that he had not 
been treated for any medical condition other than regular office 
calls for "colds and the like" since his separation from active 
service; and the Veteran's October 1996 claim, in which he 
reported that he had experienced rheumatoid arthritis in his 
neck, knees, hands, etc. as a result of his exposure to 
herbicides in service. 

The pertinent evidence that has been received since the RO's 
March 1997 rating decision consists of the following: a January 
2000 VA general medical examination report which is negative for 
complaints of or a diagnosis of rheumatoid arthritis; and 
numerous VA Medical Center treatment records from December 2000 
to August 2009, to include an October 2001 treatment note from 
the VA Medical Center rheumatology clinic, at which time the 
Veteran was diagnosed with fibromyalgia, but was not diagnosed 
with rheumatoid arthritis.  

The Board finds that the evidence received since the March 1997 
rating decision is not new and material.  In this regard, the 
Veteran has not submitted any evidence which pertains to a claim 
of entitlement to service connection for rheumatoid arthritis.  
In fact, there is no medical evidence showing that the Veteran 
has ever been diagnosed with rheumatoid arthritis, either in 
service or after his separation from active service.  Therefore, 
the evidence added to the record is not sufficient to establish a 
reasonable possibility of substantiating the claim of entitlement 
to service connection for rheumatoid arthritis.

Accordingly, reopening of the claim of entitlement to service 
connection for rheumatoid arthritis is not warranted.

Service Connection for Non Rheumatoid Arthritis Involving Joints 
other than those of the Cervical Spine and the Lumbar Spine

STRs are negative for complaints of, treatment for, or a 
diagnosis of arthritis in any joint, let alone the entire body, 
while the Veteran was in active service.  The Board notes that at 
his September 1966 separation examination, the Veteran checked 
"yes" on the questionnaire to the question of whether he had 
experienced arthritis or rheumatism during active service.  
However, this answer was not elaborated upon by the examining 
officer and the Veteran's joints and musculoskeletal system were 
clinically normal upon examination.

A review of the post-service medical evidence shows that the 
Veteran has been treated for arthritis in his spine and 
fibromyalgia at the VA Medical Center in the recent years, well 
after his separation from active service.  However, there is no 
evidence of record which shows that the Veteran has been 
diagnosed with arthritis in other joints, let alone his entire 
body, since his separation from active service.

The Veteran was afforded a VA examination in February 2009.  At 
that examination, the Veteran was not diagnosed with arthritis in 
any joint other than his neck and back, which are the subject of 
the remand below.  The Veteran certainly was not diagnosed with 
arthritis in his entire body.  

The Court has held that in order for a disability to be service 
connected, it must be present at the time a claim for VA 
disability compensation is filed or during the pendency of the 
claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board notes that the Veteran has indeed been diagnosed with 
fibromyalgia, which would account for widespread joint pain.  
However, the diagnosis of fibromyalgia would not include a 
diagnosis of arthritis in the entire body.  Additionally, the 
issue of entitlement to service connection for fibromyalgia was 
denied by the RO and is not currently on appeal before the Board.  

Accordingly, as the preponderance of the evidence establishes 
that arthritis in joints other than those of the cervical spine 
and lumbar spine  has not been present during the pendency of 
this claim, the claim must be denied.


ORDER

The Board having determined that new and material evidence has 
not been presented, reopening of the claim for entitlement to 
service connection for rheumatoid arthritis is denied.

Entitlement to service connection for non rheumatoid arthritis 
involving joints other than those of the cervical spine and the 
lumbar spine is denied.


REMAND

The Board finds that additional development is required before 
the issues of whether new and material evidence has been 
submitted to reopen claims of entitlement to service connection 
for cervical and lumbar spine disabilities, in addition to the 
claim of entitlement to service connection for lower extremity 
radiculopathy are decided.

The Board notes that in his January 2006 notice of disagreement, 
the Veteran reported that he had received treatment at the VA 
Medical Center in Syracuse, New York for neck and back pain.  A 
review of the record is negative for these records or 
documentation that VA has attempted to obtain these records.  

Additionally, the Veteran has reported that he received in-
service treatment for back problems while serving in Japan.  He 
has provided copies of his service personnel records which show 
that he was put on temporary duty assignments for medical 
consultations and sent to Yokosuka, Japan twice in November 1965 
for five days each time.  These records do not note what 
disability the Veteran was in need of a medical consultation for; 
however, the Veteran has reported that the medical consultations 
were for back problems. 

There are no records of treatment for a back problem in November 
1965 contained in the Veteran's STRs.  However, it is noted in 
the STRs that the Veteran's medical records were lost in Vietnam 
and a replacement record was started. 

In February 2009, the Veteran was afforded a VA examination.  At 
that time, the VA examiner reported that the question of whether 
the Veteran's cervical and lumbar spine disabilities were related 
to his active service could not be resolved without resorting to 
mere speculation as it appeared that there were pertinent records 
missing from the Veteran's STRs.  Additionally, the VA examiner 
diagnosed the Veteran with lower extremity radiculopathy and 
opined that the Veteran's lower extremity radiculopathy was 
related to his lumbar spine disability.  The examiner also noted 
that if the Veteran received service connection for the lumbar 
spine disability he should also receive service connection for 
the radiculopathy.

The Board notes that additional records of treatment for back 
problems in service and treatment records from the VA Medical 
Center documenting treatment for a back condition shortly after 
the Veteran's separation from active service, would both greatly 
improve the Veteran's chances of substantiating his claim.

The Board finds that attempts should be made to obtain both the 
records from the VA Medical Center in Syracuse and the records 
from the Veteran's temporary duty assignments in Yokosuka, Japan, 
to include contacting the medical center in Japan directly for 
any records that may not have been associated with the Veteran's 
file at the National Personnel Records Center (NPRC).

The Board finds that the issue of entitlement to service 
connection for lower extremity radiculopathy is inextricably 
intertwined with the issue of whether the Veteran's claim of 
entitlement to service connection for a lumbar spine disability 
should be reopened and ultimately granted.  Therefore, it cannot 
be adjudicated at this time.    

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake all 
indicated development to obtain missing 
service treatment records from the 
Veteran's November 1965 temporary duty 
assignments to Yokosuka, Japan for medical 
consultations, to include contacting the 
clinic in Yokosuka, Japan directly for 
records that may not have been associated 
with the Veteran's file at the NPRC.  

All attempts to obtain these records 
should be recorded in the claims files.  
If such attempts should be unsuccessful, 
it should be so noted in the claims files 
and the Veteran should be notified of 
such.

2.	The RO or the AMC should also attempt to 
obtain treatment records documenting 
treatment for neck and back pain from the 
1960's and/or 1970's from the VA Medical 
Center in Syracuse, New York.  

All attempts to obtain these records 
should be recorded in the claims files.  
If such attempts should be unsuccessful, 
it should be so noted in the claims files 
and the Veteran should be notified of 
such.

3.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal.  If the benefits sought on appeal 
are not granted to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be furnished to the 
Veteran and his representative, and they 
should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  
      
The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


